Citation Nr: 1123662	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-00 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected cognitive impairment secondary to traumatic brain injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975 and from April 1979 to June 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) from December, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in a July 2010 statement the Veteran indicated that he no longer felt a hearing was necessary.  Accordingly, his request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 30 percent for his cognitive impairment secondary to traumatic brain injury as well as entitlement to a total disability rating based on individual unemployability (TDIU).  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.  

The Veteran has been granted ratings for several conditions associated with his in-service traumatic brain injury.  The Veteran first claimed entitlement to service connection for a head injury in September 1980.  A February 1981 rating decision granted entitlement to service connection for that condition and assigned a 50 percent rating under Diagnostic Code 8099-8045, effective from July 1, 1980, the day after the Veteran's release from active service.  In a July 1981 rating decision the RO reduced that rating to 30 percent, effective from November 1, 1981.  

The Veteran appealed that rating decision and in an August 1982 decision the Board granted entitlement to several ratings associated with the Veteran's traumatic brain injury: a 10 percent rating for a mild speech impediment, a 20 percent rating for mild neurological impairment of the right upper extremity, a 20 percent rating for mild neurological impairment of the left upper extremity, a 20 percent rating for mild neurological impairment of the right lower extremity and a 20 percent rating for mild neurological impairment of the left lower extremity.  A September 1982 rating decision assigned an effective date of January 1, 1980, for those ratings.  

In January 2008 the Veteran claimed entitlement to increased ratings for his service-connected conditions.  In an October 2008 rating decision the RO denied entitlement to an increased rating for any of the Veteran's service-connected conditions, granted entitlement to service connection for cognitive mild cognitive impairment secondary to traumatic brain injury and migraine headaches secondary to traumatic brain injury, and denied entitlement to a TDIU.  The Veteran's cognitive impairment was assigned a 30 percent rating and the Veteran's migraine headaches were assigned a 10 percent rating, both effective from August 27, 2008.  The Veteran submitted a Notice of Disagreement (NOD) in May 2009, disagreeing with the 30 percent rating assigned for his service-connected cognitive impairment as well as the denial of entitlement to a TDIU.  The RO issued a Statement of the Case (SOC) in November 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2009.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The intent of this action was to provide detailed and updated criteria for evaluating residuals of traumatic brain injury.  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.  However, the regulations explicitly provide that the amendment is prospective in nature and applies only to those applications for benefits that are received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008).  Here, the Veteran's increased rating claim was received in July 2007, and therefore his claim will be evaluated using the regulations in effect at the time the claim was received.  

The rulemaking does permit Veterans whose residuals of TBI were rated by VA under the prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA received any additional evidence.  On remand the Veteran should be so informed. 

The Veteran's cognitive impairment secondary to traumatic brain injury has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304.  Ratings in excess of 10 percent for brain disease due to trauma under 38 C.F.R. § 4.130, Diagnostic Code 9304 (dementia due to head trauma) are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disability such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 U.S.C.A. § 4.124a, Diagnostic Code 8045.  

The record indicates that the Veteran suffers from more than purely subjective complaints with regard to cognitive difficulties from his traumatic brain injury.  However, the precise extent of the Veteran's mental or cognitive impairment is unclear, including whether or not the Veteran has a diagnosis of multi-infarct dementia associated with his brain trauma.  Moreover, the evidence submitted since the Veteran's most recent VA examination in August 2008 indicates a potential worsening of his cognitive condition.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As the Veteran has indicated that his service-connected disability is worse than at the time of the last examination, and because VA treatment records indicate the possibility of such a worsening, the Board finds that a new examination is necessary to reach a decision in this case.  

With regard to the Veteran's claim of entitlement to a TDIU the Board notes that any decision with respect to the Veteran's increased rating claim may affect the Veteran's claim for a TDIU.  As such these claims are inextricably.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the Portland VA medical Center from after October 2008.  In addition, the RO/AMC should advise the Veteran of the revised criteria associated with the rating of traumatic brain injuries and that inform him that he may request review under that criteria.  Moreover, the RO/AMC should take any appropriate action to obtain treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate examination to determine the severity of his traumatic brain injury residuals.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A clear rationale for all opinions is necessary and a discussion of the facts and principles involved would be of consideration assistance to the Board.  Specifically, the examiner should indicate whether or not the Veteran has a diagnosis of multi-infarct dementia and delineate any impairment or dysfunction attributable to any other cause.  

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability, taking into consideration the Veteran's level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted and whether any further additional development, including a new VA examination, is justified.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


